Citation Nr: 1415201	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  02-12 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES


1.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, and a mood disorder. 

2.  Entitlement to service connection for arthritis involving the toes, feet, ankles, back, hands, left hip, right shoulder, and left wrist.

3.  Entitlement to service connection for a bilateral foot disorder other than arthritis.

4.  Entitlement to service connection for a right shoulder disorder other than arthritis.

5.  Entitlement to service connection for a left wrist disorder, other than arthritis. 

6.  Entitlement to service connection for peripheral neuropathy.

7.  Entitlement to service connection for scars of the right foot, right wrist, and left wrist.

8.  Entitlement to service connection for a chest disorder, claimed as chest pain and arthritis. 

9.  Entitlement to service connection for an aortic aneurysm

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for chronic fatigue syndrome.

12.  Entitlement to service connection for chronic pain, claimed as secondary to service-connected disabilities.

13.  Entitlement to service connection for a right ear disorder, claimed as residuals of a right ear injury. 

14.  Entitlement to a rating in excess of 10 percent for chondromalacia patella, left knee with mild degenerative changes.

15.  Entitlement to a separate compensable rating for a right knee scar.

16.  Entitlement to an effective date earlier than December 12, 1983, for the grant of service connection for bilateral hearing loss.

17.  Entitlement to an effective date earlier than January 31, 1995, for the grant of service connection for tinnitus.

18.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1977, from August 1985 to December 1985 and from March 1988 to July 1988.  He also had service with the Mississippi National Guard between 1983 and 1989. 

These matters come before the Board of Veterans' Appeals (Board) from January 1984 (new and material right ear), September 1996 (service connection hips and back), December 1999 (new and material left elbow) January 2001 (new and material right shoulder), May 2003 (increased rating left knee; new and material right and left feet; new and material left shoulder; service connection toes, ankles, hands; new and material hypertension), April 2005 (TDIU), July 2008 (new and material PTSD), and September 2009 (increased rating right knee scar; service connection scars of the right foot, right wrist, left elbow and left wrist; service connection for a chest disorder, new and material left wrist; service connection aortic aneurysm, chronic pain, chronic fatigue syndrome, peripheral neuropathy), rating decisions of the above Department of Veterans Affairs (VA), Regional Office (RO). 

Prior hearings were held, including one before the undersigned Veterans Law Judge in November 2004.  The transcript from that hearing has been associated with the claims file and reviewed.  

This case was most recently before the Board in May 2012 and a number of issues were remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  The AMC completed all requested development and returned this matter to the Board for further appellate consideration.  The long and complex procedural history associated with the issues on appeal was provided in great detail in the Board's May 2012 decision and will not be repeated here for expediency of the Veteran's claims and because to do so would be redundant.

During the pendency of the appeal, and after the April 2010 Board remand, the RO granted service connection for left shoulder impingement with mild degenerative changes, trochanteric bursitis of the right hip, and residuals of a left elbow injury with scar.  As the Veteran has not initiated appeals with respect to the initial ratings, or effective dates, assigned to these now service-connected disabilities, there are no claims pertaining to these disorders before the Board.  Consideration herein is limited to the issues listed on the first page of the present decision.

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.  

The issue of entitlement to service connection for chronic pain, claimed as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although the Veteran has a current diagnosis of PTSD, which at least one VA medical provider has related to claimed in-service stressors, the evidentiary record does not establish that he was engaged in combat with the enemy; his claimed in-service stressful experiences have not been corroborated by service records, or by other credible supporting evidence, and the Veteran has not provided sufficient information for VA to attempt to corroborate any such in-service stressor events independently.  

2.  A preponderance of the evidence fails to establish that an acquired psychiatric disorder, other than PTSD, was manifested in service or that a psychosis was manifested within one year thereafter; nor is there such evidence that any currently diagnosed psychiatric disorder is causally or etiologically related to service in any way or to any service-connected disability.

3.  A preponderance of the evidence fails to establish that the Veteran's arthritis involving the toes, feet, ankles, back, hands, left hip, left wrist, and right shoulder, was present in service or within one year of his discharge from service-or, indeed until many years later; and there is no competent and credible evidence relating it to any event or in service. 

4.  A preponderance of the evidence fails to establish that the Veteran has a currently diagnosed bilateral foot disability, other than arthritis, related to any in-service event or injury.

5.  A preponderance of the evidence fails to establish that the Veteran has a currently diagnosed right shoulder disability other than arthritis related to an in-service event or injury.

6.  A preponderance of the evidence fails to establish that the Veteran has a currently diagnosed left wrist disability, other than arthritis, related to an in-service event or injury.

7.  A preponderance of the evidence fails to establish that a neurological disorder, to include peripheral neuropathy was present in service, or that peripheral neuropathy manifested a within one year of his discharge from service; and there is no competent and credible evidence relating such disorders to military service, including presumed herbicide exposure.

8.  The scars on the Veteran's right foot, right wrist, or left wrist are due to surgeries to treat nonservice connected disabilities.  

9.  The competent medical and other evidence of record reflects that the Veteran's in-service episode of chest pain was acute and transitory, and a continuing permanent disability was not then present.  

10.  A preponderance of the evidence fails to establish that the Veteran's abdominal aortic aneurysm was present in service, and there is no competent and credible medical evidence relating it to his military service.

11.  A preponderance of the evidence fails to establish that the Veteran exhibited hypertension in service or within one year after discharge from service, and hypertension is not otherwise shown to be associated with service or service-connected disability.

12.  A preponderance of the evidence fails to establish that the Veteran meets the criteria for chronic fatigue syndrome and he has not submitted or identified competent and credible evidence of chronic fatigue syndrome at any time during the pendency of the appeal.

13.  A preponderance of the evidence fails to establish that the Veteran's right ear disorder, diagnosed as traumatic ossicular fractures, was present in service, and there is no competent and credible medical evidence relating it to his military service.

14.  The Veteran's degenerative joint disease of the left knee is primarily manifested by X-ray evidence of mild degenerative joint disease with pain on motion, and range of motion limited by no more than 10 degrees of extension and 90 degrees of flexion.

15.  The Veteran's right knee scar is not deep, unstable, or painful, it does not exceed an area of 6 square inches (39 sq.cm), and does not limit motion or function of the right knee.  

16.  An August 1977 RO decision denied the Veteran's initial claim for service connection for right ear hearing loss; the Veteran did not appeal that decision.

17.  The Veteran filed an application to reopen his claim for service connection for right ear hearing loss on December 12, 1983.  

18.  A May 1985 Board decision found that new and material evidence had been submitted to reopen the Veteran's claim and granted service connection for right ear hearing loss.  An August 1985 rating decision assigned a noncompensable disability rating, effective December 12, 1983.  

19.  The Veteran filed a claim for service connection for left ear hearing loss in February 1991.  

20.  A December 1992 rating decision granted service connection for left ear hearing loss.  At that time the Veteran's bilateral hearing loss was rated as noncompensably disabling, effective December 12, 1983; the Veteran did not appeal that decision.  

21.  The first communication from the Veteran seeking service connection for tinnitus was received on January 31, 1996.  

22.  In a September 1996 rating decision, service connection for tinnitus was granted and a 10 percent evaluation was assigned effective January 31, 1995; the Veteran did not appeal that decision.

23.  While the minimum threshold requirements for a TDIU on a schedular basis have been met, the Veteran's service-connected disabilities alone do not preclude him from obtaining and maintaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, depression, anxiety, and mood disorder was not incurred in, or aggravated by, the Veteran's military service and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309, 3.310 (2013).

2.  Arthritis involving the toes, feet, ankles, back, hands, left hip, left wrist, and right shoulder was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  A bilateral foot disability, other than arthritis, was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  A right shoulder disability, other than arthritis, was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  A left wrist disability, other than arthritis, was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  A neurological disorder, including peripheral neuropathy was not incurred in, or aggravated by service, and may not be presumed to have been incurred in service due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

7.  Scars of the right foot, right wrist, and left wrist were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

8.  A chest disorder, claimed as chest pain and arthritis, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

9.  An abdominal aortic aneurysm was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

10.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

11.  Chronic fatigue syndrome was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

12.  The criteria for service connection for a right ear disorder, diagnosed as traumatic ossicular fractures, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

13.  The criteria for a disability rating in excess of 10 percent for chondromalacia patella of the left knee with mild degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5010-5260 (2013). 

14.  The criteria for a separate compensable rating for a right knee scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, DCs 7800-7805 (2008). 

15.  The December 1992 rating decision that effectuated the grant of service connection for bilateral hearing loss and assigned an effective date of December 12, 1983 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

16.  The legal criteria for an effective date earlier than December 12, 1983, for the award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

17.  The September 1996 rating decision which granted service connection for tinnitus and assigned an effective date of January 31, 1995 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

18.  The legal criteria for an effective date earlier than January 31, 1995, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

19.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in February 2002, March 2003, November 2006, March 2007, December 2007, February 2008, May 2008, August 2008, September 2008, February 2009, May 2009, and April 2013 of VA's duty to assist him in substantiating his claims under the VCAA, and the effect of this duty upon his claims.  The May 2008 letter notified the Veteran of the types of evidence that may reflect a worsening of his service-connected left knee disability.  To the extent that any letter did not comply with all dictates of Dingess, for the claims being denied, any question as to the appropriate disability rating or effective date ultimately is moot.  Thus, even non receipt of notice concerning these downstream elements of these claims is, at most, nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service treatment records and pertinent post-service records including Social Security Administration (SSA) records have been obtained and associated with his claims folders, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has availed himself of the opportunity to submit relevant documents, argument in support of his claims, and numerous personal statements, as indicated by the 19 volumes of evidence already obtained.  He has provided testimony at a 2004 Board hearing.  Following review of the extensive record, the Board finds that there is no additional existing evidence that is necessary for a fair adjudication of this appeal that has not been obtained.  

There has been substantial compliance with the Board's May 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Outstanding VA treatment records, available through the Compensation and Pension Records Interchange (CAPRI), have been uploaded to the Veteran's Virtual (electronic) VA folder.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  As instructed by the Board, the AMC/RO obtained VA medical opinions in July and August of 2013 to assist in determining whether the Veteran's claimed disabilities are attributable to military service or service-connected disability.  VA examinations to address the current severity of the Veteran's service connected left knee disability and residual right knee scars were also obtained at that time.  The Board finds the opinions are thorough and adequate upon which to base a decision as they reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  The VA examiners also provided the information necessary to evaluate his service-connected left knee disability and residual right knee scars under the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Also, taken together, these opinions adequately address the effect the Veteran's service-connected disabilities have on his employment picture.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. Oct. 29, 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  The Board emphasizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one but rather a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).

Discussion of the Veteran's 2004 Board hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues were identified and information was elicited from the Veteran concerning the etiology and onset of his claimed disorders as well as the current severity of his service-connected disorders.  

The Veteran testified most recently before a Decision Review Officer, in April 2010.  The DRO's questions and the Veteran's oral testimony focused on the elements necessary to substantiate, inter alia, the Veteran's various claims for VA compensation.  See transcript of April 13, 2010 DRO hearing.  Thus, the Board finds that the DRO presiding over that hearing has also substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


II.  Law and Analysis - Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, hypertension, psychoses, and other organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Holston/Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Degenerative changes (arthritis, bursitis, hallux valgus/rigidus), hypertension, psychoses, peripheral neuropathy, and chronic fatigue syndrome are all qualifying chronic diseases under 38 C.F.R. § 3.309(a).  

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 


A.  Acquired Psychiatric Disorder to include PTSD

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id. 

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1). 

However, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

With regard to stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3) (2013), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  

The Board notes the issuance of the amended 38 C.F.R. § 3.304(f)(3) relaxes the evidentiary standard for establishing in-service stressors in claims for PTSD.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and provided that the claimed stressor(s) is(are) consistent with the places, types, and circumstances of the Veteran's service.  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010. 

The Board is not required to accept the veteran's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept the Veteran's statements regarding his alleged stressors, if the Board does not find the statements regarding his stressors to be credible.

The Veteran asserts that service connection is warranted for PTSD because of traumatic experiences during his service in Vietnam.  

In various statements and testimony submitted with his claim, he has identified the primary events that he considers to be the precipitating causes of his PTSD.  Specifically, he has described: (1) experiencing ambushes, (2) discovering a service member after he had committed suicide, (3) witnessing a GI at a rifle range shoot himself, (4) being on base while it was attacked by mortars, (5) watching a plane take off base when there was a sudden puff of smoke from the rear of the plane, the rear ramp flew open and little packages started to fall from the rear of the plane, he later found out these were orphan babies (6) having to dig a deep hole with a bulldozer and bury the dead in a hole following a mortar attack (7) being attacked when a fuel tanker convoy stalled, he witnessed an MP V-100 hit by an RPG roll over and kill the driver and wound the TC, (8) killing "two zappers" about to blow the NCO club which was full at the time, (9) a convoy he was in was hit, (10) killing a child who was about to throw a grenade (10) witnessing a prostitute slit a newborn baby's throat and then pouring gas on herself and the baby and setting fire to herself (11) running over a dead VC body in revenge for the death of a MSgt who had been killed and (12) that there was an attack at AnKhe between May 10, 1969 and June 10, 1969.  See Statements in Support of Claim submitted March 2009 and August 2011. 

The record also contains evidence favorable to the claim in the form of a July 2013 VA medical opinion in which a VA psychologist concluded that the Veteran's symptoms were consistent with a diagnosis of PTSD according to DSM-IV.  This medical opinion also establishes a link between the Veteran's symptoms and his reported in-service stressor of killing a child who was about to throw a grenade.  Therefore, the issue in this case is whether the evidence supports a finding that the Veteran's claimed in-service stressors occurred.

The Veteran has asserted that he was awarded the Purple Heart and that he was a prisoner of war (POW) as a result of his Vietnam service.  See August 1988 statement and September 1990 VA clinical record.  Service personnel records confirm that he served in Vietnam from February 1970 to December 1970 and that his military occupation specialty (MOS) was grader operator.  The DD 214 from his period of service from March 1988 and July 1988 reflects that he had been awarded a Purple Heart with 2 devices as well as a POW Ribbon, his personnel records do not list the Purple Heart as an award or decoration the Veteran had been awarded.  A Defense Department investigation revealed the Veteran was not a POW and that his DD 214 contained incorrect information.  See undated internal memorandum from the POW Coordinator at the Roanoke RO.

Rather the Veteran's service personnel records include correspondence from the Army Department's Reserve Personnel Center (ARPERCEN) noting there was no record that the Veteran was authorized the Purple Heart.  He then filed a DD Form 149 (Application for Correction of Military or Naval Record) with the Department of the Army Board for Correction of Military Records (ABCMR) in January 1988 petitioning the service department to have his records "corrected" to show that he was awarded the Purple Heart for hearing loss that was directly related to a mortar round explosion while in Vietnam.

An April 1989 Memorandum of Consideration of the ABCMR, citing to Army Regulation 672-5-1 as to guidelines for issuance of the Purple Heart, basically found that there was no evidence to corroborate the facts and circumstances surrounding the Veteran's alleged injury and no medical records showing treatment for the alleged combat-related wound and injury.  The ABCMR noted, in pertinent part, that while the Veteran had a tour of duty with an engineer battalion in Vietnam from February 1970 to December 1970, neither of the two reports of separation (DD Forms 214), at that time lists the Purple Heart as an authorized award.  

Additional attempts to verify the Veteran's receipt of a Purple Heart with the National Records Personnel Center (NPRC) and the U.S. Army and Joint Services Records Research Center (JSRRC), have been negative.  See VA Form 3101 dated July 9, 2009 and VA Memorandum dated July 16, 2013.  

That notwithstanding, the Board acknowledges that the Veteran's primary stressor involving the child and the grenade ostensibly fits the description of "fear of hostile military or terrorist activity."  See May 2012 Board Remand.  Also, as has been noted, that the record contains evidence favorable to the claim in the form of July 2013 examination report from a VA psychologist who diagnosed PTSD based on the Veteran's reports of that incident.  Under the amended 38 C.F.R. § 3.304(f)(3), then, the Veteran's lay testimony alone is sufficient to confirm the in-service stressors unless (1) there is clear and convincing evidence to the contrary or (2) the claimed stressor is inconsistent with the places, types and circumstances of the Veteran's service.

In this regard, the Veteran has exhibited a general pattern of inconsistency concerning his in-service stressor and reports of military history.  The Board finds that there is clear and convincing evidence against his claimed in-sevice stressor.  Specifically, he has provided varying accounts of the existence and nature of his reported stressors.  For example, during an initial February 1992 VA examination, the Veteran reported that three friends were killed by a grenade planted by a toddler, with no mention that he himself shot and killed the child.  See VA examination in February 1992.  This was later documented during March 1996 VA mental health consult as witnessing the death of a child who threw a hand grenade on his comrades, again with no mention that he shot and killed the child.  See VA Trauma Recovery Program Consultation Report, dated in March 1996.  Then, in a written statement in support of a claim, and contrary to his previous assertions, the Veteran reported that he shot and killed the child, but no one else was hurt.  See VA Form 21-0781, received March 3, 2009.  Yet, during subsequent testimony at a DRO hearing in April 2010 he later testified that "a couple of guys were wounded."  

The Board also notes other inconsistencies in the Veteran's reports relating to his stressors as well as his service in general.  He reported that in August 1970 he was captured and held as a POW, and that he he escaped with a friend 28 days later after which he sustained two gunshot wounds to his left upper arm and hand which required orthopedic surgery and treatment.  However he has since alleged that he was held as a POW for only a few hours.  See VA Shoulder and Arm Conditions VA examination report dated August 14, 2013.  He also alleges he was shot down from a helicopter and saw considerable combat killing 15-20 people including children.  See September 1990 VA clinical record, February 1992 VA examination report and March 1996 VA Trauma Recovery Program Consultation Report.

The Board finds that the inconsistencies in the Veteran's statements throughout the record and the repeatedly changing story regarding who was involved, injured, and/or killed in the alleged grenade incident and, significantly, his own participation in that incident, has made the stressor difficult to accept as true.  While it is possible to be mistaken regarding the number of injuries/casualties during a particular incident, it is improbable to mistake whether as a participant actually killed a child or was merely a witness to that child's death and to confuse the length of captivity as a POW from a few hours to nearly a month.  The Veteran's report of these stressors lacks credibility, and go against the Veteran's believability in determining the truthfulness of these statements now asserted.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

So, while the Board has considered whether the provisions of 38 C.F.R. § 3.307(f)(3) eliminate the requirement for corroborating that the in-service stressors occurred, they are not applicable to the Veteran's claimed stressors for the reasons set forth above.  Because the Board finds the Veteran's description of in-service events to be simply not credible, his lay testimony alone may not support verification of an in-service stressor. 

The RO has also attempted to verify the Veteran's claimed stressor of an attack at An Khe between May 10, 1969 and June 10, 1969, but determined that information required to verify the events, as provided by the Veteran, was insufficient to send to the JSRRC, and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  It was noted that the dates provided by the Veteran did not coincide with the dates he was in Vietnam, but a search was still made through the VA Stressor Verification Site and the DTIC which found no incidents consistent with the Veteran's reports.  See VA memorandum dated July 16, 2013.  The Veteran has not submitted any other evidence, such as statements from fellow veterans, which would serve to support his account. 

Because the diagnosis of PTSD was based on a questionable history, it may not be relied upon by the Board.  See West v. Brown, 7 Vet. App. 70 (1994).  See also Moreau v. Brown, 9 Vet. App. 389 (1996); (medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors).  In other words, just because a physician or other health professional has accepted a veteran's description of his experiences as credible and diagnosed PTSD does not mean the Board is required to grant service connection for that disorder.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As the medical evidence of record which diagnoses the presence of PTSD is based on unverified stressors, service connection for PTSD is not warranted. 


The Board observes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  A current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A review of the claims file shows that the Veteran has also been diagnosed with depression, anxiety, a mood disorder.  

However, the July 2013 VA examiner determined that separate and distinct disorders of depression, anxiety, and mood disorder were not found among the list of Axis I diagnoses pursuant to the DSM-IV criteria.  In assigning greater probative value to this opinion, the Board notes that the physician had the claims file for review, and specifically discussed evidence contained in the claims file.  The examiner considered the relevant history as contained in medical records from service onward, the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  Additionally, the VA opinion reflects access to the findings from the Veteran's private treating physicians as well as lay statements of record.  There is no indication that the VA physician was not fully aware of the Veteran's previous psychiatric treatment and diagnoses or that he misstated any relevant fact.  The Board thus finds the VA physician's opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Because the VA examiner reviewed the claims file he was able to fully address the presence of any psychiatric disorder other than PTSD and its relationship the Veteran's military service. 

Therefore, after weighing all the evidence, the Board finds greater probative value in the 2013 VA opinion, and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  As result, the Board finds that there is no separate and distinct mental disability potentially related to the Veteran's military service at any point during the pendency of the claim that is for consideration.  

Further, even accepting that the Veteran has been diagnosed as  having psychiatric disability (other than PTSD), it is crucial to note that there is no medical evidence establishing an etiological link between that disability and the Veteran's active service.  The Board emphasizes that his report of the in-service stressors that he associates with his psychiatric disorder, i.e., combat related events, has not been found to be credible.

To the degree that the Veteran's psychiatric symptoms have been attributed to chronic pain from his currently service-connected orthopedic disabilities, the competent and probative evidence of record does not show that a current the Veteran has a diagnosed mental disorder, other than PTSD exists.  Thus, the claim of entitlement to service connection for an acquired psychiatric disorder, to include as on a secondary basis, warrants no further consideration in this regard.  See 38 C.F.R. § 3.310; Allen supra. 

As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder to include PTSD, the claim must be denied.


B.  Chronic Disability Involving Multiple Joints, to include Arthritis

The Veteran is seeking service connection for chronic disability involving multiple joints.  He basically asserts that he developed arthritis in his toes, feet, ankles, hips, back, shoulders, wrists, and hands as a result of his military duties operating heavy equipment during his first period of service and that he has been experiencing chronic pain since that time.  See November 2004 BVA Hearing Transcript (T.) at 6.  In a November 2009 statement, the Veteran indicated that he was required to do constant manipulation of the hydraulic levers, peddles, and other devices that were repetitive in nature as well as changing flat tires which weighed approximately 250 or 300 pounds.  See also April 2010 DRO Hearing Transcript (T.) at 9-10.  [As noted in the Introduction, in the August 2013 rating decision, the AMC granted entitlement to service connection for trochanteric bursitis of the right hip, and left shoulder impingement with mild degenerative changes.]

Because these claims present similar issues of law and fact, the Board will address them in a common discussion.  

Service treatment records from the Veteran's first period of active duty show he did not indicate any specific complaints of generalized joint pain, particularly related to his feet, toes, hips, back, shoulders, wrists, or hands.  These records do however show that he was treated for a twisting injury to his right ankle in April 1973.  Examination of the right ankle was within normal limits.  There was no evidence of additional follow-up evaluation, which would provide a basis for a current diagnosis of a chronic right ankle disorder, including degenerative joint disease.  An entry dated in May 1976, shows the Veteran began complaining of knee pain particularly after operation of the grading equipment.  At that time, his complaints and findings were solely confined to the knees with no specific mention of any other joint.  

At his separation physical in January 1977, the Veteran complained of swollen or painful joints, but this appears to be in relation to chondromalacia of the right and left knees.  There was no reference to his military duties or any feet, toes, ankle, hip, back, shoulder, wrist, or hand problems or impairment of any sort, and a clinical evaluation was normal.  In fact, in the physician's summary of defects and diagnoses section of the report, the only abnormality highlighted was bilateral chondromalacia patellae.  See January 1977 Report of Medical Examination.  Service connection was subsequently established for bilateral chondromalacia of both knees by an August 1977 rating decision.

There is also no evidence of arthritis in any joint within one year of separation from his first period of active service.  The earliest medical evidence shows the Veteran was treated for a hematoma of the right great toe after hitting it against a curb, thus indicating the first of several supervening injuries post-service.  See VA Medical Certificate and History dated in September 1978.  

The claims folder is devoid of any other pertinent medical documents until July 1985, just prior to the Veteran's second period of active duty.  At that time he was examined for complaints of back pain, which he attributed to a spinal tap he received during basic training.  He also complained of weakness in the right shoulder and feet as well as an inflamed right great toe.  X-rays of the lumbar spine were negative and no clinical findings related to the right shoulder or right great toe were recorded.  The clinical impression was history of low back discomfort without objective findings and history of right arm bursitis.  There was no diagnosis given with regard to the right toe.  See July 1985 VA examination report.

It is neither claimed nor shown that arthritis developed in any joint during the Veteran's second period of active duty and no evidence of it having manifested within one year of separation from his second period of active service.  Likewise there is no evidence of arthritis during the post-service interim period between his second and third periods of service (December 1985 to March 1988), or when he served his third period of active duty from March 1988 to July 1988.  

The remaining post-service record is massive, consisting of 19 volumes of evidence that includes VA and private outpatient treatment records, VA examination reports and medical opinions, and SSA records and show the Veteran was treated for numerous post-service traumas.  

The earliest clinical evidence of record following his final period of active duty is dated in December 1991, when the Veteran underwent arthroscopic surgery of the right shoulder for arthritis.  See VA Preanesthetic Summary dated in December 1991.  During VA examination in February 1992, the Veteran was examined for chronic cervical and lumbar spine pain and arthralgia of both shoulders.  Radiological findings at that time showed slight loss of lordosis of the cervical spine, but were within normal limits for the lumbar spine and shoulders.  In May 1992, the Veteran was evaluated for chronic right ankle and foot pain after tripping over a tree root.  The clinical impression was mid-foot sprain.  

In March 1993, he was treated for right ankle pain due to an old nonunion at the base of the fifth metatarsal and an accessory ossicle.  He also had left wrist complaints due to ossification proximately to the lateral malleolus.  See Gloucester Orthopaedic Clinic record dated March 1993.  In May 1994, the Veteran underwent buinonectomy of the right foot and claw toe procedure for the right great second toe.  See Riverside Walter Reed Hospital, dated May 1994.  He reinjured his right foot and ankle in April 1995.  A July 1995 VA examination report shows ongoing treatment for complaints of right ankle pain, but without X-ray evidence of arthritis.  

In November 1995, the Veteran was evaluated for left hip pain after a fall when his right knee gave out.  He also complained of tingling in his hands and arthritis in his shoulder.  See VA Medical Certificate.  Also of record are VA radiological findings which show degenerative changes of the right acromioclavicular joint, severe hallux valgus deformity of the right first MP joint and mild hallux valgus deformity of the left MP joint.  See VA Radiological Reports dated in October and November of 1995.  

A November 1995 Disability Determination exam noted the Veteran was under the care of multiple doctors for various disorders including polyarthritis involving the knees, shoulders, low back, ankles, and right foot.  In 1989, the Veteran had left carpal tunnel surgery and right carpal tunnel syndrome in 1991.  A year later he fractured his right fifth metatarsal at work when a wheel-bearing stand ran over his foot.  In 1993, the Veteran had a hallux valgus procedure on the right great toe bunion, including removal of metal fragments in the right foot, fusion of the right fifth metatarsal, and a right leg calf hernia release, which apparently damaged the right peroneal nerve and caused permanent neuropathy of the right great toe and MP area of the foot as well as weakness and limitation of motion of the right ankle.  The diagnoses were generalized degenerative osteoarthritis of the right shoulder, right knee, right ankle, right foot, right great toes and lumbosacral area as well as peripheral neuropathy of the fingertips, postcarpal tunnel syndrome of both hands, and right great toe postperoneal nerve injury.

Other records show diagnoses of rotator cuff tendonitis of the right shoulder and right shoulder impingement.  See Gloucester Orthopaedic Clinic record dated December 1992 and VA Abbreviated Medical Records dated in December 1996.  There are also radiological findings of the right ankle consistent calcification along the dorsal aspect of the talus and an old non union at the base of the fifth metatarsal and an accessory ossicle embedded in the peroneal tendons.  See Williamsburg Community Hospital dated November 1995.  

X-ray studies of the hands in March 1998 showed some soft tissue swelling of the palm, but no evidence of arthritis.  Subsequently dated X-rays of the hand showed a tiny chip fracture adjacent to the interphalangeal joint of the thumb.  There was also X-ray evidence of degenerative changes of the first metacarpal phalangeal joint of the left foot.  See VA radiological reports dated in May 2009 and November 2010.  

The Veteran was afforded multiple VA examinations in July 2013 for the specific purpose of obtaining an opinion as to whether or not his claimed joint disabilities could be related to service.  The examiner interviewed the Veteran, reviewed the claims file in its entirety including past radiological reports.  The Veteran's account of his duties as a grader operator while in Vietnam, his multiple post-service surgeries, and his current medical problems were summarized in the report.  X-rays of the hips showed moderate hypertrophic spurring (degenerative arthritis) of the acetabulum.  There was mild disc disease and spondylosis of the cervical and lumbar spine, degenerative arthritis of the shoulders, a single tiny calcification in the plantar aspect of the hind foot, and remote fusion of the first metatarsal proximal phalanx.  There was also some minor dorsal spur formation the head of the first metatarsal of the left foot.  The pertinent diagnoses were degenerative arthritis of the left hip, lumbar spine, and right shoulder, hallux rigidus (a form of arthritis) of the left foot, and remote fusion of the first metatarsal of the right foot proximal phalanx.

The examiner explained that degenerative arthritis (osteoarthritis) is associated with aging and is exceedingly common in the population at large.  Osteoarthritis is caused by "wear and tear" on a joint.  The cartilage can break down and wear away.  As a result, the bones rub together, causing pain, swelling, and stiffness.  Bony spurs or extra bone may form around the joint, and the ligaments and muscles around the joint become weaker and stiffer, as in the case of the Veteran.  In reviewing the claims file and electronic medical records available, the examiner concluded that there was no indication that the Veteran's multiple joints were affected by his claimed heavy equipment operation during service and therefore the current degenerative arthritis involving those various joints was not caused by or a result of the heavy equipment operation while the Veteran was in service.

In contrast, examination of the Veteran's hands and ankles were within normal limits and X-ray studies were negative for abnormal findings.  The examiner noted that the examination was essentially normal for both ankles and explained that the limited range of motion in the right foot is reflective of the Veteran's other orthopedic conditions and not the ankles themselves.  He concluded that the Veteran had normal ankle mortise and that the orthopedic concern of the Veteran's ankles was less likely as not a result of in-service activities or the operation of heavy equipment.

In August 2013, the Veteran underwent reexamination by another VA examiner who also reviewed the claims folder and medical records including several pages of information submitted by the Veteran.  The Veteran's in-service injuries were noted, and for purposes of the opinion the examiner was to presume that he sustained trauma to his claimed multiple joints as a result of operating heavy machinery during his military service.  

The VA examiner confirmed the diagnoses of degenerative changes of the shoulders, spine, and feet, concluding that that based upon a consideration of the evidence of record, including the Veteran's history, file review, and physical findings, the preponderance of the evidence of record did not support a nexus between any event or occurrence in the service and the Veteran's present complaints and findings.  With regard to the back, the examiner explained that degenerative changes of the back were multifactorial in origin including aging and genetics.  There are no imaging findings to suggest a traumatic etiology of his back complaints.  The examiner ultimately concluded that it was less likely as not that the Veteran's present disabilities were the direct and proximate result of any injury, event, or occurrence in the military.  Again despite the Veteran's subjective complaints, radiological findings continued to be within normal limits for the hands, wrists, and ankles with no X-ray evidence of arthritis or other degenerative changes.  

In light of the above, the Board is unable to attribute the post-service development of arthritis to the Veteran's service.  Service treatment records are entirely negative for evidence of arthritis in any joint for any period of active duty.  The post-service clinical findings contain diagnostic impressions, sufficient to establish current evidence of degenerative changes involving the toes, feet, hips, spine, and shoulders.  However the record does not show that the degenerative changes of the right acromioclavicular joint, first documented in 1995, were manifested prior to that date.  Other evidence of record contains a clinical reference to right arm bursitis in 1985, but even this date is 8 years following discharge from his first period of service and was not accompanied by objective clinical confirmation by X-ray evidence.  As a diagnosis of arthritis confirmed by X-ray in any joint was not demonstrated until well after one year following his separation from his last period active duty, the Veteran may not be allowed service connection for arthritis in any joint on a direct or presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In addition, the competent medical opinions of record conclusively found that there was no basis for holding that the Veteran's diagnosed arthritis of the spine, right shoulder, left hip, and feet is etiologically or causally associated to his military service.  Rather, it is clear upon review of the record that the Veteran suffered several post-service injuries following discharge from his final period of service in 1988.  

With regard to the wrists, hands, and ankles, the evidence of record does not provide any medical basis for holding that the Veteran currently has arthritis involving these joints.  His complaints of pain, swelling, stiffness, etc. are well documented in the medical and other evidence of record, but there is no objective clinical confirmation by X-ray that he has arthritis in his hands, wrists, and ankles.  There is also no disputing the Veteran was treated for a right ankle injury during service and has otherwise complained of chronic ankle pain since service discharge, which he is competent to report.  But merely establishing treatment for symptoms while in service is not tantamount to granting service connection because there also has to be chronic residual disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent evidence to exist).  

VA examinations, including X-ray reports, consistently demonstrate normal radiographic images of the hands, wrists and ankles and no actual arthritic changes at any time during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Veteran's wrist, hand, and ankle complaints were evaluated during VA examination in 2013.  However the objective findings reported essentially showed no evidence of arthritis.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13  Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  While some doctors who examined him prior to those examinations either suspected arthritis in these joints, or concluded that he did by making such diagnoses, there was never any X-ray evidence to support the diagnoses.  Osteoarthritis or degenerative joint disease must be established by X-ray findings.  38 C.F.R. § 4.71a, DC 5003.  A clinical diagnosis based solely on symptomatology does not meet this requirement.  Based on this evidentiary posture, service connection cannot be awarded.  

To the extent the evidence developed during the processing of these claims indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by a disability other than arthritis, the Board is still unable to attribute them to his military service.  Medical records on file include musculoskeletal diagnoses of impingement and rotator cuff tendonitis of the right shoulder, bunions and/or hallux valgus of the feet, and right foot sprain, but fail to show that these disorders were present during any period of active duty.  There is simply no medical evidence that the Veteran has chronic disease or disability in any of his joints related to any period of active duty.  In addition, the 2013 VA examiners were also unable to find a relationship between any disability shown on examination and military service.

Both VA opinions are highly probative as they are based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiners considered the Veteran's history of in-service problems, the results of the personal clinical evaluation, the relevant history as contained in medical records from service onward, and discussed the Veteran's symptoms in the context of that history.  Also considered were the Veteran's beliefs that he developed chronic disability of multiple joints, including arthritis as a result of or caused by his military duties operating heavy machinery.  Thus, both examiners had sufficient facts and data before them.  As a result, they were able to address fully the salient question as to the origin of the Veteran's current multiple joint disabilities and their relationship to military service.  Moreover, the claims folder contains no competent medical evidence refuting these opinions. 

Therefore, after weighing all the evidence, the Board finds greater probative value in the 2013 VA examiners' conclusions.  Also, in light of the other evidence of record, the Board notes that the negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray supra.

As the preponderance of the evidence is against the claim for service connection for disability involving multiple joints to include arthritis, the claim must be denied.


C.  Peripheral Neuropathy

The Veteran seeks to establish service connection for a neurological disorder, involving his back, toes, and hands claimed as peripheral neuropathy.  

Service treatment records fail to reveal any signs or symptoms suggestive of peripheral neuropathy, and post-service records are negative for any such signs or symptoms until years after the Veteran's last period of service ended in 1988.  The earliest evidence of record referring to a diagnosis of peripheral neuropathy is found in a November 1995 examination report completed in conjunction with SSA Disability benefits.  Pertinent diagnoses made at that time include peripheral neuropathy of the fingertips, carpal tunnel repair of both wrists, and a postperoneal nerve injury of the right great toe.  

When examined by VA in March 1998, it was also noted that the Veteran had recently dislocated his left wrist in a fall and had undergone surgery for a nonunion of hook of hamate fracture of the left hand and Guyon's canal release in the left upper extremity.  He later underwent left ulnar nerve transposition.  VA Operative Report dated in December 1999.  Subsequently dated records show, the Veteran also complained of numbness in the last two toes and right-sided lumbar radiculopathy.  See VA outpatient treatment records dated in March 2005 and December 2005.

The Veteran was examined by VA in July 2013 for the specific purpose of obtaining an opinion as to whether or not his current peripheral neuropathy could be related to service.  The examiner interviewed the Veteran, reviewed the claims file in its entirety and reviewed the Veteran's medical history since service.  The Veteran's account of his duties operating a grader machine while in Vietnam, his history of post-service surgeries, including right carpal tunnel release, resection of the left hypertropic arthepisiform hamate, and cyst removal from his left thumb were summarized in the report.  The Veteran continued to experience pain in the hands and numbness of the fingers, but denied any residual problem associated with his left thumb.  The pertinent diagnoses were hypertropic arthepisiform hamate of the left hand (carpal tunnel syndrome) and left thumb cyst. 

The examiner opined that the Veteran's numbness in his fingers was at least as likely as not associated with non-service connected cervical spine disability and carpal tunnel syndrome.  In reviewing the claims file and electronic medical records available, the examiner added that there was no indication that the reported hand conditions were affected by Veteran's claimed heavy equipment operation while he was in service and thus were not caused by or a result of the heavy equipment operation during his service.

During additional VA examination in August 2013, the Veteran reported low back pain with constant radiation from the right hip down the outside of the leg to the ankle as well as paresthesia in the top and lateral right foot and on either side of the right knee about the replacement site.  He also complained of numbness in the left palm at wrist surgery site, about the left elbow at ulnar nerve transposition site, and the ulnar digits of both hands.  The Veteran had a floppy right ankle due to torn ligament.  He gave a history of recurrent "strokes" since December 2012 which he described as a scintillating scotoma followed by a headache.  After the last episode a CT scan done at an outside facility reportedly showed an "old stroke somewhere." 

The examiner concluded the Veteran had no findings of peripheral polyneuropathy.  Service treatment records were observed to be negative for complaints or treatment of peripheral neuropathy and there were no medical records to indicate peripheral neuropathy within one year due to Agent Orange exposure.  Referring to previous electromyography and nerve conduction velocity (EMG/NCV) studies, the examiner noted mild incomplete sensory loss of the right ulnar nerve presumed due to ulnar neuropathy and/or cervical disc problems.  He opined that since there was no evidence of cervical spine disease during service, or as late as August 1990, it was unlikely service related.  The examiner also concluded the Veteran had no clinical findings of stroke, but rather his symptoms were most consistent with migrainous accompaniments, which was not caused by or aggravated by service.

The Board finds that the 2013 VA opinions are highly probative as they are based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's history of in-service swelling symptoms, the results of the personal clinical evaluation, the relevant history as contained in medical records from service onward, and discussed the Veteran's symptoms in the context of that history.  Thus, the examiner had sufficient facts and data before him.  He was able to address fully the salient question as to the origin of the Veteran's current neurological conditions, including peripheral neuropathy, and their relationship to military service.  The claims folder contains no competent medical evidence refuting either opinion.  

As a result the Board is unable to attribute the post-service development of any diagnosed neurological disorders, including peripheral neuropathy of the fingertips, carpal tunnel repair of both wrists, a postperoneal nerve injury of the right great toe, the left hypertropic arthepisiform hanate, and right ulnar neuropathy to the Veteran's military service.  In addition, due to the lack of evidence showing pertinent neurological symptomatology manifested during service, or within close proximity thereto, there is an absence of competent and credible evidence linking the Veteran's current neurological disorders to his military service.

Therefore, after weighing all the evidence, the Board finds greater probative value in the 2013 VA examiners' conclusions.  Also, in light of the other evidence of record, the Board notes that the negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray supra.


The Board notes that although the Veteran does not contend - and the evidence does not show - that in-service herbicide exposure caused or contributed to his current peripheral neuropathy, the Board is required to consider all possible theories of entitlement for service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

In addressing this theory of presumptive service connection, the Board notes that service connection can be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Acute/subacute peripheral neuropathy, is such a disease 38 C.F.R. § 3.309(e).  For purposes of presumed service connection based on herbicide exposure, acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date on onset.  38 C.F.R. § 3.309(e), Note 2.

A recent amendment to the regulation replaces the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2, with its requirement of that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013).  It was further noted that the amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it does not change the requirement that peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection.  A September 29, 2010, National Academy of Sciences report, Veterans and Agent Orange: Update 2010, was noted to have found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which was defined as having its onset more than one year after exposure.

A review of the Veteran's service personnel records show that he served in the Republic of Vietnam from February 1970 to December 1970 and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  In this case, although early-onset peripheral neuropathy is included in the list of disabilities that warrant presumptive service connection, the peripheral neuropathy documented in 1995, is not of early onset since it manifested more than one year after the date of last exposure to herbicide.  The post-service medical records are negative for complaints, findings, or treatment of such symptoms, for almost 30 years after military service.  Such tends to undermine a more recent claim, which has not been necessarily made, that the Veteran has experienced neurological problems since service.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a Veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).

As the preponderance of the evidence is against the claim for service connection for neurological disorders to include peripheral neuropathy, the claim must be denied.





D.  Scars of the Right Foot, Right Wrist, Left Wrist

The Veteran essentially asserts that due to trauma from operating heavy equipment, he has had to undergo surgeries which have resulted in numerous scars on his toes and hands/wrists.  

Service treatment records show he did not indicate any specific complaints or injuries related to his feet, toes, wrists or hands and none are documented for any period of active duty.  A May 1974 entry that notes blisters on the instep of the Veteran's right foot in May 1974.  At separation from his first period of service in January 1977, the only body mark or scar identified was a tattoo on the Veteran's right upper arm.  

However during a post-service VA examination in May 1977 the examiner noted a 2-inch scar just above the left antecubital area, which the Veteran reported was from a ricochet bullet to that area.  The Veteran denied any disability related to this injury and did not report any other scars.  

When examined by VA in July 2013, it was noted that the Veteran was status post carpal tunnel release in 1997 on the right and status post carpal tunnel release on the left in 1998.  He also had a history of fusion of the 2nd and 3rd toes of the right foot with hardware placed in 1991 that was later removed in 1999.  The Veteran denied any problems associated with the scars and denied being followed by a physician for them.  Functionally, the Veteran was independent in activities of daily living, transfers, and ambulation.  He denied being incapacitated from his scars and they did not restrict him from doing his chores at home or performing his duties.

On examination there was a scar on the palmer aspect of the right wrist and a "zig zag" scar on the palmer aspect of the left wrist to the palm and a scar on the medial aspect of the right foot.  These scars were normal pigmented, smooth, flat, and stable.  There was no adherence to underlying tissue.  The texture of all scars was normal with that of the surrounding skin.  There was no inflammation, edema or keloid formation.  There was no pain expressed by the Veteran on examination of the scars.

The Veteran has essentially centered the claim of service connection for residuals scars on establishing service connection for right foot, right wrist, and left wrist disorders.  However, service connection for these disabilities has been denied.  Because there is no predicate disability upon which secondary service connection may be granted, this argument does not provide a basis for a grant of service connection.  See 38 C.F.R. § 3.310; See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  Consequently, there is no legal basis to grant service connection for residual scars.  As there is a lack of entitlement under the law, the application of the law to the facts is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

The Board notes that the 2013 VA examination also noted incidental findings of additional scars including a scar on the palm of the right hand claimed as shrapnel injury while in Vietnam 1970; a scar on the left bicep reported caused by a bullet reflected from the floor of tank to his left bicep in 1970 while in Vietnam; a scar on the right shoulder from rotator cuff surgery in 1996; a scar on the medial aspect of the right foot from the hardware removal right foot in 2003.  

However, there is no medical evidence of record indicating that the right hand or left bicep scars are the residuals of gunshot or shrapnel wounds incurred in service or otherwise.  Service treatment records do not support the Veteran's allegation that he sustained such injuries to his upper extremities.  These records do not reflect treatment for gunshot or shrapnel wounds to the right hand or left bicep, nor do they contain objective findings of residuals scars consistent with such wounds.  At his separation physical in January 1977, given the opportunity to identify any history or symptoms associated with the claimed gunshot/shrapnel wounds, he did not report such a significant event(s), or the injuries sustained as a result.  

Moreover the VA examiner in May 1977 did not specifically confirm that the scar was consistent with or otherwise the residual of alleged gunshot/shrapnel wounds incurred in service.  The Board cannot accept this VA examination report as probative evidence in support of the claim, because, as detailed, service treatment records were devoid of any complaints or diagnoses related to residuals of a gunshot or shrapnel wound to any upper extremity.  To the extent that the Veteran's historical account relates these scars to the right hand and left bicep to service, the Board notes that a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Thus, while not discounted entirely, the VA examination report is entitled to minimal, if any, probative weight in the face of the remaining evidentiary record.  

The Board does recognize that such an opinion cannot be rejected solely because it is based upon history supplied by the claimant, but the critical question is whether it is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (finding that the Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  There is no evidence in the record to support the Veteran's assertion that he ever sustained gunshot and/or shrapnel wounds in service or otherwise.  The Veteran has also provided a questionable history with regard to the circumstances of his military experiences.  Hence, the physician's belief upon an undocumented history of in-service events from the 1960s, diminishes the probative value of his findings, as he has essentially relied on a history that is not supported in fact.  Without evidentiary support that the Veteran actually sustained gunshot/shrapnel injuries, and given the serious reservations that the Board has with respect to his credibility, the Board is unable to attribute the right hand and left bicep scars to military service.  

Scars of the right shoulder and right foot were not incurred in service or until many years after discharge from service.  They instead resulted from surgeries to treat the Veteran's nonservice connected disabilities.  The competent medical and other evidence of record reflects that the Veteran did not sustain, right shoulder of right foot disabilities while in service or that he currently suffers from scars secondary to injuries of the right shoulder and right foot that were incurred in or otherwise related to service.  This precludes service connection for these incidental scars on a direct basis.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claim for service connection for scars of the right foot, right wrist, left wrist, the claim must be denied.


E.  Chest Disorder and Abdominal Aortic Aneurysm

The Veteran asserts that he suffers from a chest disorder and an aortic aneurysm, secondary to an in-service car accident and/or operating heavy machinery in service.  The Veteran received a Letter of Commendation dated in April 1975 from the Commanding Colonel of the Medical Corps for his cool, level-headed action at the scene of an accident on April 3, 1975.  The Veteran testified that after responding to an accident, the ambulance he was riding in was hit head-on by a drunk driver.  See April 2010 DRO Hearing Transcript at 28.  This accident has not been confirmed.  However, the primary impediment to a grant of service connection is the absence of medical evidence of a current disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Service treatment records for the Veteran first period of service are entirely negative for any findings, complaints, or symptoms, suggestive of a chest disorder or heart problems.  At his separation physical in January 1977, given the opportunity to identify any history or symptoms associated with the claimed in-service ambulance accident, the Veteran did not report any pertinent complaints.  He specifically denied chest pain or pressure, heart palpitations or pounding, and clinical evaluation of his lungs, chest, heart, and vascular systems was normal.  

During VA examination in May 1977, several months after service separation, the Veteran made no specific chest or cardiac complaints and none were documented.  Cardiovascular examination revealed normal sinus rhythm with no murmurs or cardiomegaly found.  There are no cardiovascular references in the clinical record for the remainder of the post-service interim period between April 1977 to August 1985, and when the Veteran served on active duty from August 1985 to December 1985.

Treatment records from his National Guard service, include an August 1987 Line of Duty Determination which reflect that the Veteran reported to the clinic with mild to moderate chest pain and was referred for additional testing to rule out cardiac problems.  There are no records of additional follow-up evaluation or clinical findings to suggest that the episode resulted in a chronic chest/heart disorder or that provide a basis for such a diagnosis.  There are also no records of any in-service treatment for chest pain during the Veteran's third period of service in 1988.  The next relevant medical evidence shows he was treated for an abdominal aortic aneurysm in 2005 and does not, in any way, suggest that it originated during any period of active duty service and no physician specifically related it to service.  

More importantly, when examined by VA in July 2013, the examiner reviewed the claims file, including service treatment records and post-service VA examination reports and summarized the history and findings reflected by these records.  The Veteran's history of a chest wall injury with pain as a result of an automobile accident and history of abdominal aortic aneurysm (a vascular disease) were also noted.  Following review of the record, and an examination of the Veteran, the examiner concluded the Veteran did not currently have, nor had he ever been diagnosed with, a heart condition.  The examiner concluded that the Veteran did not have a history of any heart condition related to the in-service accident.

The Board attaches significant probative value to the 2013 opinion, as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's relevant history as contained in medical records from service onward (including his symptoms and responsibilities in service), and discussed the Veteran's symptoms in the context of that history.  The examiner based the opinion on a personal examination of the Veteran which was unremarkable.  He thus had sufficient facts and data before him.  He was able to address fully the salient question as to the origin of the Veteran's current claimed chest disorder and its relationship to military service.  There is no competent medical evidence refuting this opinion.

There is no disputing the Veteran complained of chest pain during his National Guard service, which he is competent to report.  However chest pain, while the type of symptom capable of lay observation, is not equivalent to diagnosis of actual heart disorder.  The Board does not need to dispute the Veteran's medical history at this time.  However, merely establishing treatment for symptoms while in service, is not tantamount to granting service connection because there also has to be chronic (meaning permanent) residual disability resulting from that condition or injury.  See Chelte supra.

The record reflects that the Veteran in-service episode of chest pain in 1987 was acute in nature and resolved without residual disability, as he was not treated for cardiac symptoms at that time and later was found qualified for a period of active duty in 1988.  There is also no post-service evidence that the Veteran is currently being treated for a cardiac disorder.  In other words, the evidence does not establish that the Veteran had, at the time of his discharge from active service, or now has or has had at any time since his discharge from active service, a heart disorder.  See McClain supra, Romanowsky supra.  The Veteran's complaints made during VA examination in 2013 were not substantiated by the objective findings reported, which essentially showed no current evidence of heart disease or chest disorder.  See Sanchez-Benitez supra.  In the absence of clear diagnoses, or abnormalities which are attributable to some identifiable disease or injury during service, an award of service connection is not warranted.

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of the abdominal aortic aneurysm, the Board notes that, service treatment records fail to reveal any symptomatology suggestive of abdominal aortic aneurysm or other vascular disease.  There is also no evidence that the abdominal aortic aneurysm, first documented in 2005, almost 20 years after service, was manifested prior to that date.  Although not a dispositive factor, the significant lapse in time between service and post-service diagnosis of an aneurysm may be considered as part of the analysis of a service connection claim.  See Maxson supra.  Furthermore, there is no medical evidence linking the aortic aneurysm to the Veteran's military service decades earlier and he has not submitted any medical opinion that relates it to his service/events therein.  See Hickson supra.  As a result, the Board finds that service connection for an abdominal aortic aneurysm is not warranted.

As the preponderance of the evidence is against the claim for service connection for a chest disorder and an abdominal aortic aneurysm, the claim must be denied.


F.  Hypertension

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with 2 or more readings on at least 3 different days.  38 C.F.R. § 4.104, DC 7101, Note 1.  With this in mind, service treatment records show that at separation from his first period of service in January 1977, the Veteran denied abnormal blood pressure.  His blood pressure reading at that time was 130/110.

Post-service treatment records, following his first period of active duty service, include a May 1977 VA examination report with a blood pressure reading of 132/86.  Other clinical records show blood pressure readings of 130/90 and 118/80.  See VA Medical Certificates dated in October 1983 and December 1983.

Just prior to the Veteran's second period of service, a July 1985 VA examination report noted complaints of high blood pressure.  However there are no further references to hypertension during his second period of active duty from August 1985 to December 1985.  Treatment records from the Veteran's third period of active duty reflect blood pressure readings of 126/88, 128/90, 138/84, 120/82, 134/84, 130/86, and 132/90.

There are also no medical records immediately subsequent to this period of service that contain a diagnosis of hypertension.  During a VA general medical examination in February 1992, the Veteran's blood pressure readings were 130/90, 120/78, and 120/80.  

In July 2013, the Veteran underwent a VA examination for the specific purpose of obtaining an opinion as to whether or not his hypertension was associated in any way to his military service.  He stated that he was first diagnosed with hypertension in the 1980s and has been on medication since that time.  The examiner referred to service treatment records which show isolated elevations of blood pressure during active duty with diastolic readings of 90 mm Hg, but repeat blood pressure readings thereafter were normal.  He also noted that there were no sustained abnormal findings.  Most blood pressures were described as being within normal limits.  Following a review of the claims folder, and an examination and interview of the Veteran, the examiner found no clear evidence the Veteran had, or was diagnosed with essential hypertension while on active duty or within one year of discharge.  He concluded that the Veteran's current hypertension did not have its origins during active duty.

Based on the foregoing, the Board is unable to attribute the Veteran's hypertension to his military service.  The service treatment records do not show an actual diagnosis of hypertension.  The fact that he may have had isolated elevated blood pressure readings during service is acknowledged.  However there is no evidence of blood pressure readings meeting the definition of hypertension based upon 2 or more readings on at least 3 different days.  There is also no evidence that the Veteran was diagnosed with hypertension within one year of discharge of any period of active duty, therefore it is not possible to grant service connection on the basis of the manifestation of a chronic disability (e.g., hypertension) within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309.  Moreover, there is no medical evidence linking hypertension to the Veteran's military service, and he has not submitted any medical opinion that relates it to service.  See Hickson supra.

As the preponderance of the evidence is against the claim for service connection for hypertension, the claim must be denied.

G.  Chronic Fatigue Syndrome

The Veteran is seeking to establish service connection for chronic fatigue syndrome, which he appears to relate to the medications he takes for his chronic pain syndrome.  See November 1995 Social Security Administration Disability Report, page 7.  However, the primary impediment to a grant of service connection is the absence of medical evidence of a current disability.  See Degmetich supra; Gilpin supra; Brammer supra, and Rabideau supra.

Service treatment records are negative for signs or symptoms that can be construed as related to, or diagnosis of, chronic fatigue syndrome, or difficulties with fatigue in general, for any period of active duty.  There is also no post-service medical evidence that the Veteran is currently being treated, or takes medication, for fatigue problems.  Rather these records in general show that while he has been evaluated for various medical complaints, he did not indicate any specific fatigue problems and none are documented.  

Moreover in July 2013, the Veteran was referred for VA examination for the specific purpose of obtaining an opinion as to whether his fatigue amounted to a diagnosis of chronic fatigue syndrome.  After examining the Veteran and reviewing his claims folder, the examiner acknowledged the Veteran's history of complaints of subjective fatigue, but concluded that the Veteran's symptoms were not diagnostic of chronic fatigue syndrome.  The examiner delineated the criteria for establishing a diagnosis of chronic fatigue syndrome and explained why the Veteran's complaints and symptoms did not meet the necessary criteria.  He noted the Veteran's history of 16 orthopedic as well as his history of chronic pain syndrome for which he has been taking opioids since the 1970s.  He also noted the Veteran's complaints of low grade fevers, muscle aches and weakness, decreased energy, and fatigue, as well as his denial of any pharyngitis or palpable cervical or axillary lymph nodes.  

Although the Veteran had complaints of subjective fatigue, the examiner found no specific pathology to render an actual diagnosis of chronic fatigue syndrome on examination.  He instead believed that the Veteran had fatigue and decreased energy due to his chronic opioid use, sleep disturbances due to obstructive sleep apnea, bilateral shoulder tendonitis, and frequent nighttime urination.  Because the VA examination is by medical professional (who has medical expertise and is competent to offer it) and the opinion is accompanied by adequate explanation of rationale (with citation to supporting factual data) it is probative evidence in this matter; and it is persuasive, because there is no competent evidence to the contrary.  Furthermore, the Veteran has submitted no evidence to show that he currently has a diagnosis of chronic fatigue syndrome.  In short, there is no medical evidence showing that chronic fatigue syndrome has been present at any time during the pendency of the claims or even contemporaneous to when the Veteran filed his claim.  See Sanchez-Benitez supra.

As the preponderance of the evidence is against the claim for service connection for chronic fatigue syndrome, the claim must be denied.


H.  Right Ear Disorder

The Veteran is claiming service connection for residuals of a right ear injury due to in-service acoustic trauma.  He is currently receiving disability benefits for his service-connected bilateral hearing loss and tinnitus pursuant to 38 C.F.R. § 4.87 , DCs 6200 and 6260.  He essentially asserts that he suffers from additional injury in his right ear due to a service acoustic trauma.  The Veteran testified at his April 2010 Decision Review Officer (DRO) hearing that in 1983 it was discovered that he had suffered a stapes fracture.  He indicated that it gives him a headache and causes the bones in his ear to vibrate, causing him to feel sick.  See DRO Hearing Transcript at 26-27.

Service treatment records reflect that in March and April 1976 the Veteran was treated for problems associated with otitis media of the right ear.  In July 1976, he was treated for complaints of chronic right ear pain.  Examination was negative for fluid behind the right eardrum and inflammation. During a subsequent evaluation in August 1976, it was noted that the Veteran had a chronic Eustachian tube dysfunction.  His January 1977 separation examination reflects bilateral hearing loss.  Physical examination noted his ears and drums were normal. Moreover, there were no complaints of other ear pathology.

The Veteran underwent VA examination in May 1977, several months after separation from his first period of service.  At that time he complained of discomfort with loud noises, particularly to the right ear of 9 months duration.  He had no other ear symptomatology and denied a history of trauma.  On examination the Veteran's ears were described as clear and the tympanic membranes were intact and transparent.  The middle ear ossicles appeared normal.  The clinical impression was normal ENT (ear, nose and throat) examination.  There was no mention of a mortar blast or similar type of acoustic trauma.  

The claims folder is devoid of any other pertinent medical documents until VA outpatient treatment records dated in late 1983.  At that time the Veteran was evaluated for pressure-type pain in the right ear.  He related the onset of ear numbness to his Vietnam experiences when a mortar shell blew up near his ear.  During a later evaluation it was felt that the Veteran possibly had some ossicular chain dysfunction.  He underwent a myringotomy and was found to have a retracted right tympanic membrane and a conductive hearing loss, probably due to some scarring in the middle ear ossicle.  See VA outpatient treatment records dated in October and December 1983.  

A February 1984 VA treatment record shows the Veteran's history was suggestive of acoustic trauma, secondary to loud shell explosions during Vietnam service.  In January 1985, the Veteran testified that he was subjected to acoustic trauma during service in his jobs as a heavy construction engineer, flight line mechanic, and quarry worker when he worked with dynamite and TNT.  

It is neither claimed nor shown that the Veteran had right ear problems during his second period of active duty from August 1985 to December 1985; the post-service interim period between his second and third periods of service; or when he served his third period of active duty from March 1988 to July 1988.  

The next relevant record is a July 1995 VA examination report which reflects the Veteran gave a history of a disrupted ossicular chain in the right ear from an explosion in 1977.  A conductive hearing loss was also noted in the right ear.  A May 1996 VA examiner noted that the Veteran had a clinical history of a fracture of the stapes secondary to acute acoustic trauma with secondary scarring and chronic middle ear changes resulting from that.  He noted that these problems were secondary to his original injury in the ear with severe acoustic trauma. 

During VA examination in July 2013, an examiner specifically concluded that the Veteran's diagnosed traumatic fracture ossicles was at least as likely to have been caused by his in-service activities.  The examiner referenced the Veteran's long history starting in 1970 when a mortar round exploded to his right side, causing ear pain, but no bleeding.  In 1983, he had surgical exploration of the right ear and was found to have "ossicular fractures."  He continued to experience extreme sensitivity to noise that causes vertigo, chronic right ear pain, feelings of pressure and pulling sensation, and hearing loss.  

The examiner noted that severe acoustic trauma was well known to cause ossicular fractures and/or dislocation and explained that even before the Veteran's surgical confirmation of the ossicular fracture, he displayed repeated evidence for it with chronic ear pain, ear pressure, and vertigo.  Later positive hallpike testing confirmed the right ear as the site of problem.  The Veteran's symptoms were consistent with a small fistula at the site of the fractured stapes/oval window obscured by the reossification of the stapes.  The examiner concluded that the Veteran's acoustic trauma in the right ear was separate and distinct from the already service-connected hearing loss and tinnitus.  He explained that the mixed loss on the right was more severe than the neurosensory loss on the left and was very consistent with ossicular damage with all the symptoms as described.  Pure hearing loss from chronic noise exposure is not associated with all the other symptoms displayed by the Veteran.

However, while the examiner has issued an extensive report,  this VA medical opinion cannot be accepted as probative evidence in support of the claim.  The Board has already explained why, in general, the Veteran's statements regarding his in-service experiences are oftentimes changeable, or outright contradictory, and thus, not believable.  And as a result, his assertion that he was exposed to noise from a mortar explosion during service is also not deemed credible.  In turn, this lack of credibility immediately calls into question the reliability of any records favorable to the claim that relied on this recently discovered inaccurate history.  Kowalski supra; Coburn supra; and Reonal supra.  Aside from linking the Veteran's current traumatic ossicle fractures of the right ear to military service, the examiner clearly premised this notion on the erroneous presumption that the Veteran was exposed to acoustic trauma from mortar explosions during his military service.  And this event, so far, remains unsubstantiated.

The Board acknowledges that the Veteran is currently in receipt of compensation for bilateral hearing loss.  It is also acknowledged that there are opinions that suggest that the hearing loss is related to acoustic trauma, which would, on its face, tend to support the Veteran's current claim that his right ear was damaged from that same trauma.  However, a close review of the history of the Veteran's claim for hearing loss shows that the award of service connection was not based on a finding that in-service noise exposure had caused his hearing loss.  The record instead shows that the basis for the grant was the finding that hearing loss was documented during active service.  Acoustic trauma was not a factor in the award of service connection.  Put another way, the fact that the Veteran is service connected for hearing loss has little bearing on his claim for service connection for right ear disability.

As the preponderance of the evidence is against the claim for service connection for traumatic ossicular fractures of the right ear, the claim must be denied.


I.  Additional Considerations and Conclusion

In reaching these conclusions, the Board has considered continuity of symptomatology, and in so doing, has not overlooked the Veteran's contentions, his statements to healthcare providers, or his written statements regarding his various conditions.  His primary assertion is that his claimed disabilities had their onset in service or are otherwise related to service-connected disabilities.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit has held, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Veteran is competent to give evidence about what he sees and feels (e.g., to report that he had chronic multiple joint pain, during and since service).  However, his contentions as to the etiology of his claimed disorders are of limited probative value under the circumstances.  The medical issues in this case are fairly complex because they deal with, among other conditions, psychiatric disorders, degenerative arthritis, peripheral neuropathy, hypertension, and chronic fatigue syndrome all of which require specialized training and equipment for a determination as to diagnosis and causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections for such disorders.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  

The Veteran's contentions as to the etiology his claimed disabilities are not statements merely about symptoms, an observable medical condition, or a contemporaneous medical diagnosis.  Rather they fall within the realm of requiring medical expertise, which he simply does not have.  Thus, they are not susceptible of lay opinions on etiology alone.  While the Veteran is competent to say that he has experienced certain symptoms, even symptoms that often may be associated with an eventual diagnoses of psychiatric disorders, arthritis, peripheral neuropathy, hypertension, and chronic fatigue syndrome, he is not in turn competent to ascribe those symptoms to disabilities related to his military service.  This lay evidence does not constitute competent medical evidence and lacks probative value.  Likewise, the competent medical opinions in the record conclusively found no etiological relationship between service and the Veteran's subsequent development of his claimed disabilities.  

Thus, the Veteran's opinions, to the extent that they are to be accorded some probative value, is far outweighed by the more thoroughly explained and detailed opinions from VA medical professionals.  Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against these service connection claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


III.  Law and Analysis - Increased Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.


A.  Chondromalacia Patella, Left Knee with Mild Degenerative Changes

The Veteran's degenerative arthritis of the left knee is currently rated as 10 percent disabling under DCs 5010-5260.  

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Degenerative arthritis when established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 5003 and 5010.

Under DC 5260 where flexion is limited to 30 degrees, a 20 percent rating is assigned; and when flexion is limited to 15 degrees, a 30 percent rating is assigned.  38 C.F.R. § 4.71a.

Under DC 5261, limitation of extension of the leg is rated 20 percent disabling at 15 degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, and 50 percent at 45 degrees.  38 C.F.R. § 4.71a. 

Normal range of motion in the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings may also be assigned for disability of the same joint under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 9-04 (Sept. 17, 2004), published at 69 Fed. Reg. 59,990 (2006).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id. 

In support of the current claim is an April 2003 VA examination report.  At that time the Veteran's major symptom was left knee pain with limited range of motion.  On examination there was some swelling and tenderness over the medial aspect of the left knee joint.  He was very cautious in range motion and with grimacing with extension to 5 degrees and flexion to 90 degrees.  Anterior and posterior stability were described as "ok" with no increase in pain.  The clinical impression was degenerative joint disease of the left knee.  

When examined by VA in April 2008, the Veteran complained of pain with walking and twisting motions.  He also complained of some swelling.  He did not take medication for his knee or use any aids for ambulation and denied flare-ups.  Examination of the left knee revealed no effusion.  The Veteran had full passive range of motion of 0 to 140.  See 38 C.F.R. § 4.71, Plate II.  Active flexion was from 0 to 135 degrees with pain referred to the medial femoral condyle.  Repetitive motion did not change his range of motion and there was no ligamentous instability.  However, the Veteran did complain of severe point tenderness over the medial femoral condyle.  The patella tracked normally in the midline and there was no crepitus or tenderness on palpation and McMurray testing was negative.  Tibial grind test caused pain again referred to the medial femoral condyle, but not to the medial compartment or joint line.  The examiner referred to a December 2004 preoperative diagnosis of possible internal derangement of the knee with postoperative diagnosis of grade-I chondromalacia of the medial femoral condyle and the patella.  The report described very minimal roughening of the articular cartilage in this area, consistent with the Veteran's age.  An X-ray of the left knee was normal.  The clinical impression was very mild degenerative changes of the left knee.  The examiner opined that the Veteran's subjective complaints were not supported by the objective physical findings.  Rather the degenerative changes were consistent with his age and there was no evidence of any torn ligaments or torn meniscus. 

In a statement submitted later that month the Veteran challenged the adequacy of the April 2008 VA examination on the basis that the report does not accurately reflect his disability.  He alleged that despite his consistent complaints of excruciating pain, the VA examiner deliberately and intentionally manipulated his leg in such a way and manner that was unnatural for his condition.  He indicated that the day after the examination his knee was swollen, red and burning.  

Pursuant to the 2012 Board Remand, the Veteran underwent VA examination in July 2013.  His complaints of chronic left knee pain and swelling were essentially unchanged.  The diagnosis was degenerative arthritis of the left knee.  The Veteran reported daily flare-ups aggravated by any activity.  He stated that it was almost impossible to walk up or descend stairs.  He denied any progression of symptoms in that the pain is constant and moderately severe.  He denied heat, redness, episodes of dislocation, or subluxation.  He denied giving way of his knee or falling.  Functionally, the Veteran was independent in activities of daily living, transfers, and ambulation.  He was also able to perform chores at home without difficulty and denied being incapacitated during the past 12 months because of his knee condition.  The Veteran had been retired as a mechanical engineer since 2004 due to multiple TIAs (transient ischemic attacks) and stroke, but did note that he was unable to walk any distances because of his knee condition.  He used crutches to stabilize his walking from past effects from his TIAs and stroke and for status post right total knee replacement.  He denied the use of any assistive devices specifically for the knee condition.  

Examination of the left knee revealed mild edema and three very small scars around the periphery of the left knee that were barely visible.  The scars were normal pigmented, smooth, flat, and stable.  There was no adherence to underlying tissue and they were not tender or painful.  The texture of the scars was normal with that of the surrounding skin with no inflammation, edema, or keloid formation.  They did not present any limitation of motion and there was no disfigurement.  Range of motion of the left knee was 10 to 30 degrees.  Strength testing was 5/5 with 1+ posterior and medial-lateral instability.  There was a left meniscal tear and frequent episodes of joint pain and effusion.  The examiner noted that while the Veteran was unable to the walk distances required by his profession as a mechanical engineer, he would be able to work in a more sedentary position that would allow him to sit and stretch on occasion.

During VA reexamination a month later, the Veteran's left knee remained symptomatic.  He reported sensitivity to any type of pressure applied to the knee.  Also any sort of rotation or twisting movements of the knee during weight bearing causes pain, but there was no giving way or locking of the knee.  The Veteran reported occasional swelling depending on how long he was on his feet or how far he walked.  Range of motion was from 0 to 135 degrees with no objective evidence of painful motion.  Muscle strength testing was 5/5 and joint stability testing was normal.  There was no history of recurrent patellar subluxation/dislocation.  There were mild degenerative changes at the left knee with slight narrowing of the medial tibiofemoral compartment.  The diagnosis was chondromalacia patella of the left knee with mild degenerative changes.  The examiner noted that potential work-related restrictions would include no more than short periods of weight bearing as well as restriction of activities such as squatting or climbing.  The Veteran also reported using bilateral forearm crutches due to "balance issues" from several recent TIAs and a small CVA in February 2011. 

Based on the preceding evidence, the criteria for a rating in excess of 10 percent have not been met.  The Veteran exhibits appreciable loss of flexion in the left knee.  However, even with complaints of pain, the results from the various VA examinations do not show limitation of flexion (to 30 degrees) or extension (to 15 degrees) sufficient to warrant a 20 percent evaluation under DCs 5260 or 5261.  38 C.F.R. § 4.71a.  The worst recorded range of motion was during VA examination in July 2013, (10 degrees extension to 30 degrees flexion).  The Board acknowledges that if strictly rated under range-of-motion diagnostic codes, the Veteran's left knee flexion would be rated as 20 percent disabling.  However, the probative value of this range of motion is reduced by the other range of motion tests that were provided during the course of the appeal.  All of the other range of motion tests, both prior to and since the July 2013, found essentially near-full flexion.  So based on a lack of evidence that the July 2013 range of motion testing was performed during a flare-up or other period of incapacitation, the Board finds the July 2013 finding is an outlier, which, standing alone, does not warrant a 20 percent rating based on limitation of flexion, particularly in light of the other range of motion tests which directly refute such a lack of flexion.  Therefore, this isolated finding of limited left knee flexion followed by a period of almost full flexion is not representative of a distinct period of worsened symptoms to warrant a staged rating.

There is also no credible evidence of pain on use or flare-ups that result in additional limitation of motion to the extent that the knee would be more than 10 percent disabling under the limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's functional loss due to pain is adequately covered by the 10 percent rating.  He has not identified any functional limitation, which would warrant higher ratings under any applicable rating criteria.  In fact, even with complaints of pain and swelling, the clinical record reflects an ability to flex his knee to at least 90 degrees, with additional motion possible beyond the level of pain, which still leaves the degree of limitation of motion far short of what is required for a rating in excess of 10 percent (i.e., 15 degrees of flexion and/or 20 degrees or more of extension) under DCs 5260 and 5261.  Although the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Indeed, the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  Here, a higher rating based on guarding without any quantifiable loss due to actual pain does not serve as basis for an increased rating.  The Veteran is already being adequately compensated for pain.

The range-of-motion findings of record do not support the assignment of separate ratings for impairment of flexion and extension, as the documented ranges reported fall outside the criteria.  VAOPGCPREC 9-04. 

Lastly, separate ratings may also be assigned for knee disability under DCs 5257 and 5003 where there is recurrent subluxation or lateral instability in addition to X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  These opinions appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.  

Under DC 5257, a 10 percent rating is warranted for slight impairment, including recurrent subluxation or lateral instability of the knee.  An evaluation of 20 percent requires moderate impairment, including recurrent subluxation or lateral instability of the knee.  An evaluation of 30 percent requires severe impairment, including recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.  Although the Veteran had a single finding of 1+ posterior and medial-lateral instability on VA examination in July 2013, subsequent evaluation several weeks later showed no objective evidence of appreciable ligamentous laxity of the left knee.  Moreover, the Veteran denied any symptoms of locking or giving way and did not require any assistive devices, such as a cane or walker as a result of his left knee.  The objective medical evidence does not establish separate manifestations of recurrent subluxation or lateral instability warranting a separate compensable evaluation under DC 5257. 

Higher ratings may also be assigned to several other knee disabilities, if shown.  Here, the only other possibilities for a higher disability rating would be under DC 5256, for ankylosis; under DC 5258 for dislocation of the semilunar cartilage; under DC 5262, for nonunion of the tibia and fibula; or under DC 5263 for genu recurvatum, none of which is present in this case.  38 C.F.R. § 4.71a.  However, the medical evidence does not show that any of these conditions have been demonstrated and shown to be a manifestation of the service-connected left knee disability and the Veteran does not claim that any of them are present.  

Finally, with regard to the postoperative scars, the clinical evidence does not show that they are painful, tender, deep, unstable, cause limitation of motion, or are otherwise symptomatic such that a separate compensable rating would be warranted.  38 C.F.R. § 4.118 , DC 7803, 7804, or 7805 (2008).

For these reasons, the Board finds that the criteria for an initial rating in excess of 10 percent for chondromalacia of the left patella with mild degenerative changes are not met.


B.  Right Knee Scar 

During the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his claim prior to this date, and has not expressly requested review under the revised criteria, only the pre-October 2008 version of the schedular criteria is applicable.  Although the Veteran was granted service connection for scars of the right knee in a September 2009 rating decision, with a noncompensable rating, this rating has been incorporated into his rating for a right knee disability.  

With respect to the rating criteria in effect prior to October 23, 2008, under DC 7801, scars other than on the head, face, or neck, that are deep or cause limited motion, warrant a 10 percent evaluation for an area or areas exceeding 6 square inches (39 sq. cm.) and a 20 percent evaluation is warranted in an area or areas exceeding 12 square inches (77 sq. cm.).  Note (2) indicates that a deep scar is one associated with underlying soft tissue damage.  Id.

Under DC 7802, for scars, other than on the head, face, or neck that are superficial and that do not cause limited motion, a 10 percent evaluation is warranted in an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (2) indicates, that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Under DC 7803, a 10 percent evaluation is warranted for an unstable scar, which is characterized by frequent loss of skin covering the scar, Note (1), and a 10 percent evaluation is warranted for a superficial scar, which is one that is not associated with underlying soft tissue damage, Note (2).  Id.

Under DC 7804, a 10 percent evaluation is warranted for a superficial scar that is painful on examination.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Under DC 7805 scars are rated on limitation of function of the affected part, which in this case is the knee, which is evaluated under diagnostic code criteria for evaluating musculoskeletal disorders.

With respect to the Veteran's claim for a separate compensable rating for his right knee scar, the Board notes that the Veteran underwent a VA examination in May 2008 for his right knee.  While the VA examiner noted that the Veteran had a "well-healed surgical scar of the right knee," findings with respect to its size, depth, and stability of the residual scarring were not indicated.  There is no indication in the claims folder that the Veteran sought or received regular treatment for his right knee scar following this VA examination.  Therefore the pertinent evidence in this case consists primarily of clinical findings from VA examination in 2013.  

The Veteran was afforded a VA examination in July 2013, at which time a surgical scar measuring 21 x .01cm on the center of the right knee.  The scar was normal pigmented, smooth, flat and stable.  There was no adherence to underlying tissue and it was not tender or painful.  The texture of the scar was normal with that of the surrounding skin.  There was no inflammation, edema or keloid formation.  The scar did not present any limitation of motion and there was no disfigurement.  

The Veteran's treatment records and VA examinations do not show that the right knee scar was deep or causes limitation of motion and cover an area or areas exceeding 6 square inches (39 sq. cm.).  The evidence also does not show that the right knee scar involves an area of 144 square inches or greater.  There is no indication that the scar is unstable where, for any reason, there is frequent loss of covering of the skin over the scar.  The scar is not shown to be painful on examination.  The evidence also does not show that the right knee scar causes limitation of function.  Therefore, a separate rating for the right knee scar is not warranted.  38 C.F.R. § 4.118 , DC 7801, 7802, 7803, 7804, 7805 (2008).


C.  Additional (Including Extraschedular) Considerations and Conclusion

With respect to both claims, the Board must determine whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of an award of an extraschedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate in the present case.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected bilateral left disability and residual right knee scars, but the medical evidence reflects that those manifestations are not present here.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.

Thus, the current level of disability shown is encompassed by the ratings assigned and with due consideration to the provision of 38 C.F.R. § 4.7, higher evaluations are not warranted.  Hart, supra.  A preponderance of the evidence is against the claims adjudicated herein.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).  


IV. Law and Analysis - Effective Dates

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).

There are also some exceptions to the regulations set forth in 38 C.F.R. § 3.400.  If compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Moreover, if a claim is reviewed, upon the Veteran's request, more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for only a period of one year prior to the date of receipt of the request for review.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).

A.  Effective date prior to December 12, 1983, for bilateral hearing loss

The Veteran contends that an effective date earlier than December 12, 1983, is warranted for the grant of service connection for bilateral hearing loss. 

An original claim for service for bilateral hearing loss was received in April 1977.  A rating decision in August 1977 denied service connection as the examination revealed the Veteran's hearing was within normal limits in all ranges under VA regulation.  The Veteran did not appeal that decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.  

On December 12, 1983, the Veteran submitted a claim for right ear hearing loss.  A May 1985 Board decision determined a new factual basis warranting a grant of service connection for defective hearing in the right ear had been shown since the adverse rating decision in August 1977.  Service connection for right ear defective hearing was established.  A noncompensable disability rating was assigned by an August 1985 rating decision, effective December 12, 1983, the date of the claim to reopen.  A claim for left ear hearing loss was received in February 1991 and in a rating decision dated in December 1992 left ear hearing loss was granted.  At that time the Veteran's bilateral hearing loss was rated as noncompesably disabling, from December 12, 1983.  The Veteran did not appeal that decision and it also became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.  

The Veteran currently raises a claim for an earlier effective date of service connection for bilateral hearing loss.  See VA Form 21-4138 received in November 2009.  However as he did not appeal the initially assigned effective date for service connection, he has in effect submitted a freestanding claim for an earlier effective date.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated that a claimant can attempt to overcome the finality of a decision which assigns an effective date in one of two ways, by a request for revision of those regional office decisions based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a) ("A decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised."); 38 U.S.C. § 5108 ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  

Because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a), only a request for revision premised on CUE could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Principi, 18 Vet.App. 470, 475 (2004). 

The claimant in this case seeks an effective date prior to the date of the claim.  He does not argue that the request for an earlier effective date should be construed as a motion to revise based on CUE.  Thus, the only remaining possibility in this case is that the claim can be processed as some form of freestanding claim for an earlier effective date even though there is a final decision of record.  That is, the December 1992 rating decision which granted service connection for bilateral hearing loss and assigned an effective date of December 12, 1983 was not appealed to the Board and became final.  However, such a possibility vitiates the rule of finality.  See Leonard and Cook, both supra.  Accordingly, to the extent that the claimant has improperly raised a freestanding "claim for an earlier effective date" in an attempt to overcome the finality of the December 1992 final decision, the appeal cannot prevail.  

B.  Effective date prior to January 31, 1995, for tinnitus

The Veteran contends that an effective date earlier than January 31, 1995, is warranted for the grant of service connection for tinnitus. 

The record reflects that he submitted an original claim for service connection for tinnitus, on January 1, 1996.  There is no application prior to that date.  Although his claim for hearing loss was received in April 1977, it did not include a claim for tinnitus.  

In a September 1996 rating decision, service connection for tinnitus was granted and a 10 percent disability rating was assigned effective January 31, 1995, one year prior to the date of claim.  See 38 C.F.R. § 3.114(a)(3).  The Veteran did not appeal that decision.  The September 1996 rating decision which granted service connection for tinnitus and assigned an effective date of January 31, 1995 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.

The Veteran currently raises a claim for an earlier effective date of service connection for tinnitus.  As he did not appeal the initially assigned effective date for service connection, the Veteran has in effect submitted a freestanding claim for an earlier effective date.  

Once a rating decision which establishes an effective date of service connection becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).  Any other result would vitiate the rule of finality.  See Leonard and Cook, both supra.  In other words, there are no freestanding claims for an earlier effective date.  Rudd supra.  The Veteran does not argue that the request for an earlier effective date should be construed as a motion to revise based on CUE.  Accordingly, to the extent that he has improperly raised a freestanding "claim for an earlier effective date" in an attempt to overcome the finality of the September 1996 final decision, the appeal cannot prevail.  

With all due respect for the Veteran's belief in the validity of both claims, and after considering the totality of the evidence of record (including his contentions), the Board must find against the issues on appeal.  The Board is constrained by the law and regulations described above governing the establishment of effective dates for the award of compensation.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2013).  As discussed herein, the preponderance of the evidence weighs against the Veteran's earlier effective date claims, and his appeal of these issues must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


V.  Law and Analysis - TDIU

The Veteran contends that his service-connected disabilities render him unemployable and that he is therefore entitled to a TDIU.  In this regard, the Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a). 

In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Service connection is currently in effect for the following disabilities: status post right knee replacement, with well healed scar rated as 60 percent disabling, tinnitus, rated as 10 percent disabling, chondromalacia patella, left knee with mild degenerative changes, rated as 10 percent disabling, trochanteric bursitis, right hip rated as 10 percent disabling, left shoulder impingement with mild degenerative changes, rated as 10 percent disabling, hearing loss, rated as noncompensably disabling, and residuals of left elbow injury, with scar rated as noncompensably disabling.  The combined rating for the service-connected disabilities is 80 percent.  Thus, the Veteran meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a). 

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Here, despite having a combined disability rating of 80 percent, the evidence does not establish that the Veteran's service-connected disabilities have rendered him unemployable.  The record contains a SSA Disability Determination and Transmittal Form, dated in January 2003.  It was found that the Veteran had been disabled since March 2001, according to SSA criteria.  The primary diagnosis was arthritis and the secondary diagnosis was essentially hypertension.  A January 2003 SSA Disability Determination and Transmittal Form indicates that the Veteran was disabled due to arthritis and essentially hypertension since March 2001.

In his May 2005 claim for TDIU the Veteran reported being unable to secure and follow any substantially gainful occupation due to service-connected knees, hearing loss, and tinnitus.  He last worked full time in March 2001 for IBM.  He finished high school and completed three years of college.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

However according to the Veteran's most recent employer, the stated reason for termination of employment was voluntary resignation as the Veteran felt that he was not doing the job for which he was hired.  There were no concessions made for him in this employment by reason of age or disability and the Veteran did not lose any time from work during the 12 months preceding his last date of employment.  See 21-4192, Request for Employment Information In Connection With Claim for Disability Benefits, dated in September 2005.  Other evidence in the claims file confirms the Veteran was most recently employed with IBM from November 2000 to March 2001 and that he quit because he felt he was "over-qualified" for the job.  See VA Mental Health Consult Note, dated December 10, 2001.  

While it is clear that the Veteran's service-connected left knee, right hip, left shoulder, and left elbow affect him in an occupational setting, the Board will not repeat, in its entirety, the discussion of the symptoms related to these disabilities especially given that the above analyses details the level of such impairment and the appropriate ratings to account for each disability.  However of some significance is a June 2004 VA examination report which shows the Veteran had a history of right total knee arthroplasty in April 2003.  At that time he indicated that he had not worked since 2000 secondary to his knee conditions and that his job required him to be on his feet at all times and he was unable to do so because of severe right knee pain.  It was noted that the right knee replacement had been unsuccessful and that he continued to have severe pain limited range of motion and instability requiring the use of a knee brace.  The examiner noted the Veteran was unable to walk any extended distances without having to sit and rest, secondary to extreme knee pain which would keep him from continuing to do any recreational or occupational jobs that would require him to do extended standing or walking.  However the examiner did not otherwise indicate that the Veteran's right knee disability precluded him from securing or following a substantially gainful occupation.

The evidentiary record also includes a May 2008 VA examination report which shows the Veteran continued to complain of chronic severe right knee pain and on this occasion reported that he last worked as an engineer in 2004.  The examiner noted the Veteran was independent in his activities of daily living and had been on SSA disability for the last several years.  The Veteran was last employed as an engineer in 2004 and was unable to tolerate prolonged periods of weight-bearing.  In fact, none of the remaining VA or private medical records in the file ascribe an inability to work solely to the Veteran's right knee service-connected disabilities. 

In July 2013, the Veteran underwent multiple VA examinations to assess the current state of his service-connected musculoskeletal disabilities and their impact on his employability.  It was the opinion of the examiners in general that the Veteran's employability was limited, but not necessarily precluded, by both service-connected and non-service-connected disabilities.  While the Veteran's service-connected knee disabilities impact his ability to work, he would be able to work in a more sedentary position that would allow him to sit and stretch on occasion.  The knee conditions would not preclude employability.  Potential work related restrictions would include no more than short periods of weight bearing as well as restriction of activities such as squatting or climbing.  The examiner did not otherwise indicate that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.  There was no determination that the Veteran would be unable to perform less strenuous/sedentary types of employment.  See the various DBQs re such. See the various consultants' reports re potential disabilities related to their areas of expertise dated in July 2013 and August 2013. 

Taking into account his education and occupational background, it cannot necessarily be concluded that the Veteran is unemployable given the current manifestations of his service-connected disabilities.  The service-connected right knee disability is productive of a great degree of disability, as indicated by the 60 percent rating assigned.  However, there is no indication in the record that the disability involves factors that are not reflected in the Rating Schedule, or that impair the Veteran's ability to work to a greater degree than recognized.  There is no disputing his service-connected right knee disability interferes with and, indeed, perhaps even altogether precludes some types of work, but there is no indication that all employment is beyond his capacity, either in the actual performance or in moving to and from such employment. 

It is also clear that while the Veteran's service-connected left knee, right hip, left shoulder, and left elbow also have some negative impact on his ability to work, he has submitted no documentary evidence showing any lost time from work.  Although VA examiners have described the potential impact of these service-connected disabilities on the Veteran's his ability to obtain or maintain employment, they did not specifically conclude that the service-connected left knee, right hip, left shoulder and left elbow disabilities actually precluded him from securing or following a substantially gainful occupation.  Moreover, the Board finds probative the evidence of record which shows that the Veteran had been employed until at least March 2001, by his own admission, he voluntarily retired/quit.

The Veteran's remaining service-connected disability, bilateral hearing loss, is not significantly disabling from an industrial standpoint.  There is no medical evidence of record which shows the Veteran has sought regular medical treatment for it or that it precludes him from securing or following substantially gainful employment. 
Regarding his hearing loss disability, the Veteran reported difficulty hearing conversation in background noise. The clinical evaluation was negative for any significant problems and offered no indication that the service-connected hearing loss rendered him unable to work at a substantially gainful occupation.  Review of the claims file shows the Veteran is not currently undergoing treatment for bilateral hearing loss, nor has he contended otherwise. 

The Board has also considered the fact that the Veteran has been awarded SSA disability benefits, from March 2001 which is evidence in support of his claim.  However, the date from which the Veteran was found to be totally disabled within the meaning of the SSA is not dispositive of the issue on appeal.  VA is not bound by the findings of disability and or unemployability made by other agencies, including the SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Nevertheless while a SSA decision is not controlling for purposes of VA adjudication, it is pertinent to the claim.  See Martin v. Brown, 4 Vet. App, 136 140 (1993); see also Murincsak v. Derwinski, 2 Vet. App 363, 372 (1992) (the VA's duty to assist includes obtaining records form the SSA and giving appropriate consideration and weight to such evidence not necessary dispositive of a veteran's clam, but it is evidence which must be considered).  That said, when considering the medical evidence of record, the Board is not satisfied that this SSA decision establishes entitlement to TDIU.  Notably, the SSA determination reflects that, not only did the Veteran's service-connected disabilities contribute to his unemployability, but so too did his non service-connected arthritis of the multiple other joints, including the feet, left hip, back, and right shoulder as well as non service-connected hypertension, which may not be considered in support of a TDIU.  The SSA also considers the Veteran's age, which VA is prohibited from doing.  Thus, the SSA's decision that the Veteran has been unable to work since March 2011 is not, in and of itself, determinative of the issue before the Board.

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce significant impairment, the evidence does not reflect gainful employment is precluded solely due to such service-connected disabilities.  The Veteran has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his service-connected right knee, left knee, right hip, left shoulder, and left elbow disabilities, alone preclude him from securing and maintaining substantially gainful employment and entitles him to a TDIU.  For all the foregoing reasons, the Board finds that the claim for entitlement to a TDIU is not warranted.  38 C.F.R. § 4.16(b). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, and a mood disorder is denied.

Entitlement to service connection for arthritis of the toes, feet, ankles, left hip, back, right shoulder, left wrist, and hands is denied.

Entitlement to service connection for a bilateral foot disorder other than arthritis is denied.

Entitlement to service connection for a right shoulder disorder other than arthritis is denied. 

Entitlement to service connection for a left wrist disorder, other than arthritis is denied.

Entitlement to service connection for peripheral neuropathy is denied. 

Entitlement to service connection for scars of the right foot, right wrist, and left wrist is denied.

Entitlement to service connection for a chest disorder, claimed as chest pain and arthritis of the chest is denied. 

Entitlement to service connection for an aortic aneurysm is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for chronic fatigue syndrome is denied.  

Entitlement to service connection for a right ear disorder, claimed as residuals of a right ear injury is denied. 

A rating in excess of 10 percent for chondromalacia patella, left knee with mild degenerative changes is denied.

Entitlement to a separate compensable rating for a right knee scar is denied. 

An effective date earlier than December 12, 1983, for the grant of service connection for bilateral hearing loss is denied.

An effective date earlier than January 31, 1995, for the grant of service connection for tinnitus is denied.

Entitlement to TDIU is denied.


REMAND

Review of the Veteran's claims file indicates that the development requested in the Board's May 2012 remand has not been completely performed.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court concluded that the Board had erred when it adjudicated a claim in which the RO had not conformed to the dictates of the earlier Board remand.  

Specifically, in May 2012, the Board issued directives instructing the AMC/RO to schedule the Veteran for a VA examination to determine whether there was evidence to support a diagnosis of chronic pain syndrome.  The examiner was to review the entire claims folder and provide an opinion as to whether the Veteran suffers from a separate and distinct disability manifested by chronic pain or whether his pain symptomatology is simply a manifestation of his already service-connected disabilities.  See May 2012 Board Remand.  The record indicates that the Veteran was then afforded a VA examination for chronic fatigue in July 2013, where the examiner provided only a general, and somewhat cursory, discussion of the Veteran's chronic pain.  He noted the Veteran had chronic pain syndrome due to multiple joint problems and had been taking opioids since the 1970s.  The examiner then concluded that the Veteran's variously claimed multiple joint and neurological problems were not caused by or the result of or aggravated by his military service.

In this case, the July 2013 examination report is not entirely responsive to the Remand order and is inadequate because the VA examiner did not clearly address whether the Veteran has a discrete chronic pain disorder that is distinct from his disabilities (both service-connected and non service-connected) that cause pain.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the claims folder should be returned to the VA examiner who conducted the July 2013 VA examination for an addendum. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should then be returned if possible to the VA physician who examined him in July 2013.  If the original examiner is not available, the Veteran's claims folder should be forwarded to another VA medical professional physician who will have an opportunity to review the complete file.  The purpose of this current review of the file is to obtain a more detailed and responsive opinion regarding the presence and etiology of chronic pain syndrome.  The claims folder and accompanying treatment records should be provided to the examiner for review in conjunction with the addendum.  A notation to the effect that this record review took place should be included in the report.  The report should include a discussion of the Veteran's documented medical history and assertions.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.

The VA examiner should specifically respond to the following questions:

(a) Does the Veteran have a current disability of chronic pain syndrome that is distinct from his disabilities that cause pain?  If a separate and distinct chronic pain syndrome is diagnosed, the examiner must identify and explain the elements supporting the diagnosis.  

(b) Is it at least as likely as not, i.e., a 50 percent probability or greater, that the clinical manifestations of a chronic pain syndrome developed during any of the Veteran's periods of active duty? If the Veteran's current chronic pain syndrome cannot be regarded as having been incurred while the Veteran was in service, the examiner should specifically indicate so. 

(c) Is it at least as likely as not, i.e., a 50 percent probability or greater, that the chronic pain syndrome is either caused or aggravated by his already service connected disabilities ?  [The Veteran's current service-connected disabilities include: status post right knee replacement, with well healed scar, chondromalacia patellae of the left knee with mild degenerative changes, trochanteric bursitis of the right hip, left shoulder impingement with mild degenerative changes, and left elbow injury residuals with scar.]  If no aggravation is found, the examiner should specifically indicate so and explain why that is.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected chronic pain syndrome to the extent possible. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the examination report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Then readjudicate the claim.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


